     Case 1:19-cv-00278-NONE-BAM Document 33 Filed 12/17/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       EDWARD SHELBY TOLBERT,                          Case No. 1:19-cv-00278-NONE-BAM (PC)
12                        Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                         FOR COPY OF LOCAL RULES
13             v.
                                                         (ECF No. 31)
14       MICHAELS, et al.,
                                                         ORDER GRANTING PLAINTIFF’S MOTION
15                        Defendants.                    FOR EXTENSION OF TIME TO OPPOSE
                                                         MOTION TO DISMISS
16
                                                         (ECF No. 32)
17
                                                         TWENTY (20) DAY DEADLINE
18

19            Plaintiff Edward Shelby Tolbert (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

21   Plaintiff’s third amended complaint against Defendant Michael1 for deliberate indifference in

22   violation of the Eighth Amendment.

23            On November 20, 2020, Defendant filed a motion to dismiss. (ECF No. 29.) Plaintiff’s

24   opposition to the motion to dismiss was therefore due on or before December 14, 2020.

25            Currently before the Court are Plaintiff’s request for a copy of the Local Rules, filed

26   December 7, 2020, (ECF No. 31), and motion for extension of time to file an opposition to the

27

28   1
         Erroneously sued as “Michaels.”
                                                         1
     Case 1:19-cv-00278-NONE-BAM Document 33 Filed 12/17/20 Page 2 of 3


 1   motion to dismiss, filed December 16, 2020, (ECF No. 32). Defendant has not yet had an

 2   opportunity to respond to these motions, but the Court finds responses unnecessary. The motions

 3   are deemed submitted. Local Rule 230(l).

 4          Plaintiff states that he was never provided with a copy of the Court’s Local Rules and was

 5   never given a notice or advised as to the deadline for him to respond to Defendant’s motion to

 6   dismiss. (ECF No. 31.) Plaintiff then requests a twenty-day extension of time to file an

 7   opposition to the motion to dismiss, as the institution where he is currently housed is dealing with

 8   COVID-19 and the facility law library is not open for general access. (ECF No. 32.) Plaintiff

 9   states that he is unable to obtain copies, forms, and legal cases needed for this action. Plaintiff

10   further argues that he was not provided with a court order or document showing the deadline for

11   Plaintiff’s opposition to the motion to dismiss, which would grant Plaintiff priority legal use

12   (PLU) status in the law library. (Id.)

13          With respect to Plaintiff’s request for a copy of the Local Rules, Plaintiff is advised that

14   the Court generally does not send litigants free copies of rules or case law, and any deviation

15   from that standard practice represents an exception which must be justified. Copies of the

16   Court’s Local Rules should be available to Plaintiff from the law library at his institution. For the

17   purposes of opposing the motion to dismiss—or any future motions filed in this action—Plaintiff

18   is informed that Local Rule 230(l) sets forth the applicable deadlines, and provides as follows:

19          Motions in Prisoner Actions. All motions, except motions to dismiss for lack
20          of prosecution, filed in actions wherein one party is incarcerated and proceeding
            in propia persona, shall be submitted upon the record without oral argument
21          unless otherwise ordered by the Court. Such motions need not be noticed on the
            motion calendar. Opposition, if any, to the granting of the motion shall be
22          served and filed by the responding party not more than twenty-one (21) days
            after the date of service of the motion. A responding party who has no
23
            opposition to the granting of the motion shall serve and file a statement to that
24          effect, specifically designating the motion in question. Failure of the responding
            party to file an opposition to or to file a statement of no opposition may be
25          deemed a waiver of any opposition to the granting of the motion and may result
            in the imposition of sanctions. The moving party may, not more than seven (7)
26          days after the opposition has been filed in CM/ECF, serve and file a reply to the
            opposition. All such motions will be deemed submitted when the time to reply
27
            has expired.
28
                                                        2
     Case 1:19-cv-00278-NONE-BAM Document 33 Filed 12/17/20 Page 3 of 3


 1   Local Rule 230(l). Plaintiff is cautioned that the Court will not typically issue an order setting

 2   forth the deadlines for Plaintiff to file responses to motions filed by Defendant, unless Plaintiff

 3   has filed a motion for extension of time. It is Plaintiff’s responsibility to track his own filing

 4   deadlines in this action, and if he is unable to meet them, to file a motion for extension of time

 5   presenting good cause for the request.

 6          Upon review of the motion for extension of time, the Court finds good cause to extend the

 7   deadline for Plaintiff to file his opposition to Defendant’s motion to dismiss. Fed. R. Civ. P. 6(b).

 8   The Court further finds that Defendant will not be prejudiced by the brief extension granted here.

 9          Accordingly, IT IS HEREBY ORDERED as follows:

10      1. Plaintiff’s motion for a copy of the Local Rules, (ECF No. 31), is DENIED;

11      2. Plaintiff’s motion requesting an extension of time, (ECF No. 32), is GRANTED;

12      3. Plaintiff shall file his opposition to Defendant’s motion to dismiss within twenty (20)

13          days from the date of service of this order

14      4. Defendant shall file a reply, if any, within seven (7) days from the date of filing of

15          Plaintiff’s opposition; and

16      5. If Plaintiff fails to file an opposition in compliance with this order, the Court will

17          consider Defendant’s motion to dismiss unopposed.

18
     IT IS SO ORDERED.
19

20      Dated:     December 17, 2020                            /s/ Barbara    A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                         3
